10 N.Y.3d 797 (2008)
In the Matter of DOMINICK GIAQUINTO, Appellant,
v.
COMMISSIONER OF NEW YORK STATE DEPARTMENT OF HEALTH, Respondent, et al., Respondent.
Court of Appeals of the State of New York.
Submitted March 17, 2008.
Decided March 20, 2008.
Motion by Empire Justice Center for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 24 copies filed within seven days.